

116 HR 1329 IH: Medicaid Reentry Act
U.S. House of Representatives
2019-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1329IN THE HOUSE OF REPRESENTATIVESFebruary 25, 2019Mr. Tonko (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to allow for medical assistance under Medicaid for
			 inmates during the 30-day period preceding release from a public
			 institution.
	
 1.Short titleThis Act may be cited as the Medicaid Reentry Act. 2.Allowing for medical assistance under Medicaid for inmates during 30-day period preceding releaseThe subdivision (A) following paragraph (29) of section 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by inserting and except during the 30-day period preceding the date of release of such individual from such public institution after medical institution.
		